Citation Nr: 1749430	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  10-10 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.



ATTORNEY FOR THE BOARD

D. Schechner, Counsel









INTRODUCTION

The appellant is a Veteran who served on active duty from August 1965 to September 1988, including in the Republic of Vietnam from June 1969 to July 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2014, this matter was remanded for additional development.  


FINDING OF FACT

Hypertension was not manifested in service or within one year following the Veteran's separation from service, and any current hypertension is not shown to be related to his service or to have been caused or aggravated by his service-connected diabetes mellitus.


CONCLUSION OF LAW

Service connection for hypertension, to include as secondary to diabetes mellitus, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by correspondence in November 2007, July 2008, and December 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  

The Veteran has not raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ( "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or does not show, as to the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is claimed); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disability diagnosed after discharge may be service connected if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic diseases (to include hypertension), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for hypertension).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  A nexus to service may be established by showing continuity of symptomatology following service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (as in effect before and after October 10, 2006).  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, and any increase in severity due to the natural progress, from the current level.  38 C.F.R. § 3.310(b).

Initially, the Board notes the Veteran's contention that his hypertension is related to exposure to herbicide agents in service.  His DD Form 214 confirms that he served in Vietnam during the Vietnam Era; he is presumed to have been exposed to herbicide agents/Agent Orange during service.  Certain diseases may be service connected on a presumptive basis as due to exposure to herbicides/Agent Orange if manifested in a Veteran who served in the Republic of Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116.  Those diseases are listed in 38 C.F.R. § 3.309(e); hypertension is not among those listed.  Therefore, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply, and service connection for hypertension on a presumptive basis as due to exposure to Agent Orange is not warranted.  

The Veteran contends that he incurred hypertension during active service.  He alternatively contends that his service-connected diabetes mellitus caused or aggravated his hypertension.  His STRs are silent for complaints, findings, treatment, or diagnosis of hypertension.  On August 1965 service enlistment examination, his blood pressure was 124/80.  On September 1985 service periodic examination, his blood pressure was 110/82.  On June 1988 coronary artery risk evaluation, his blood pressure was 112/80, and it was noted that he did not have hypertension or heart disease.

Postservice treatment records are silent regarding hypertension until May 2004, when hypertension was initially diagnosed and medication was prescribed.  VA and non-VA treatment records from May 2004 through the present include diagnoses of, and treatment for, hypertension.

On February 2008 VA examination, it was noted that the Veteran's diabetes was diagnosed in 2004 and hypertension in approximately 2002.  The diagnoses included "hypertension preceding diagnosis of diabetes, not due to diabetes".

The Veteran submitted a June 2009 statement from internist Dr. Briscoe, who stated that his office has treated the Veteran for hypertension since 2004.

On January 2013 VA examination, the Veteran reported that he went to the Dallas VA Medical Center for a physical exam in 2007 and received diagnoses of hypertension and diabetes; medication was prescribed for both disabilities.  Blood pressure readings, taken in November 2012, were 130/90 and 146/80.  Current blood pressure reading was 152/82.  The diagnosis was hypertension, with a date of diagnosis of 2007.  The examiner noted that the Veteran served in Vietnam from June 1969 to July 1970 and has a service connected disability (diabetes) due to Agent Orange exposure.  The examiner noted that the enlistment physical dated September 1965 was negative for any health condition, as was a periodic physical in September 1985.  The examiner noted that progress notes from Dr. Briscoe report a May 2004 diagnosis of hypertension, an October 2004 diagnosis of elevated blood sugar, a January 2005 diagnosis of impaired glucose tolerance with a hemoglobin A1C of 6.4, and a March 2007 diagnosis of diabetes; the examiner noted that the Veteran's weight is mentioned in almost every progress note and was recorded at 224 in 2001, and rose to 302 in 2009.  The examiner noted a November 1988 lab with an elevated anion gap of 17 (normal is from 8 to 17), which was drawn for a routine physical exam; other significant labs on that date were elevated liver function, normal glucose, and low carbon dioxide; the low carbon dioxide was consistent with an elevated anion gap.  The examiner explained that the causes of elevated anion gap are primarily metabolic acidosis with ketoacidosis due to diabetes, alcohol, starvation; lacticacidosis due to respiratory failure, genetic defects, nutritional deficiencies, renal disease, dehydration, aspirin use; or toxins; the examiner noted that the exam during that time period was basically normal.  The examiner reviewed a study article regarding hypertension and diabetes, with noted correlation between the two; the examiner noted that the article states that 39 percent of patients were hypertensive 2 to 9 months following their diagnosis of diabetes, and that these patients had a body mass index of 30 as compared to 28 in the normotensive patients; the study concludes that diabetes and hypertension may be secondary to obesity in these patients.  The examiner noted that, according to the private medical records, the Veteran's hypertension was diagnosed in May 2004, (prior to his diagnosis of diabetes in 2007); between 2004 and 2007 his diagnosis was impaired glucose intolerance, not diabetes.  The examiner noted that in a May 2004 note Dr. Briscoe mentions that the Veteran's hypertension is most likely a result of his weight gain.  The examiner noted that from 2001 to 2009, the Veteran gained 78 pounds and was advised on more than one occasion that he must lose weight to keep his hypertension and blood sugars in control.  The examiner observed that, according to the majority of medical literature, metabolic syndrome is a triad of glucose intolerance, hyperlipidemia, and hypertension, and the National Health and Nutritional Survey III recognized increased weight as the primary risk factor for developing metabolic syndrome with the risk jumping to 60 percent for obese adults.  The examiner again noted the Veteran's weight gain of 78 pounds over 8 years with the eventual development of diabetes, hyperlipidemia, and hypertension.  The examiner further noted that the November 1988 labs showed an increase in anion gap with normal physical exam and normal glucose levels, opining that the cause of this elevation could be anything from lab error to dehydration or nutritional deficiencies.  The examiner opined that, without further workup including repeating the lab result, it would be pure speculation to link it to any particular diagnosis.  The examiner opined that, therefore, it is not at least as likely as not that the Veteran's hypertension is secondary to his service connected diabetes and more likely is secondary to his weight gain and dietary habits that resulted in glucose intolerance, hypertension, and hyperlipidemia - a metabolic syndrome with a 60 percent chance of occurrence with obesity.

In a March 2013 addendum opinion, a reviewing VA clinician noted the Veteran's diagnosis of hypertension in 2003.  The reviewing clinician opined that it is less likely than not that the Veteran's diabetes has aggravated the essential hypertension.  For rationale, the clinician noted that the Veteran is still on the one medication for blood pressure control (Lisinopril) that he has used for many years, and there is no evidence of any progression or aggravation of the hypertension.

In an October 2015 VA examination report (pursuant to the Board's remand), the reviewing VA clinician opined that the Veteran's hypertension was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The clinician referred to previous opinions of record and noted that hypertension was diagnosed in 2004, a review of the STRs showed no elevated blood pressures, and the Veteran's blood pressure on service separation examination was 110/82.  The VA clinician opined that there is no data suggesting diagnosis of hypertension prior to 2004.

Hypertension was not manifested in service and was not clinically noted postservice prior to 2004.  Accordingly, service connection for hypertension on the basis that such disability became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 C.F.R. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a)), is not warranted. 

It is also not shown by the record that the Veteran's hypertension is related directly to his active duty service.  Although on occasion he has asserted that he has had complaints of high blood pressure since service, the earliest postservice notation of such was in 2004, approximately 16 years after service, when elevated blood pressure and hypertension were first clinically noted.  In an October 2015 VA examination report (pursuant to the Board's remand), the reviewing VA clinician opined that the Veteran's hypertension was less likely than not (less than 50% probability) incurred in or caused by service, noting that hypertension was first diagnosed in 2004, the STRs showed no elevated blood pressures, and the Veteran's blood pressure on service separation examination was 110/82.  The VA clinician opined that there are no data suggesting a diagnosis of hypertension prior to 2004.

Regarding secondary service connection, the February 2008 VA examiner opined that the Veteran's hypertension preceded his diagnosis of diabetes and therefore is not due to diabetes.  As noted above, the January 2013 VA examiner opined, with great detail and citations to relevant medical literature, that it is not at least as likely as not that the Veteran's hypertension is secondary to his service connected diabetes; the examiner opined that the Veteran's hypertension is more likely secondary to his weight gain and dietary habits that resulted in glucose intolerance, hypertension, and hyperlipidemia - a metabolic syndrome with a 60 percent chance of occurrence with obesity.  In a March 2013 addendum opinion, a reviewing VA clinician opined that it is less likely than not that the Veteran's diabetes has aggravated his essential hypertension, noting that he took one medication for blood pressure control (Lisinopril) for many years and there is no evidence of a progression [increase in severity] or aggravation of the hypertension.

The Board finds the 2008, 2013, and 2015 VA examinations and medical opinions are cumulatively entitled to substantial probative weight, as they took into account a thorough review of the Veteran's record/medical history, and included physical examinations (with all necessary findings) and rationale that accurately cites to supporting factual data.  The providers opined that the Veteran's hypertension is not related to his service, and that his service-connected diabetes mellitus did not cause or aggravate the hypertension, and cited to factual data (including the Veteran's medical history).  Accordingly, the Board finds the rationales provided for the examiners' opinions persuasive.  Whether or not a disability such as diabetes mellitus causes or aggravates another disability (such as hypertension) is a medical question that is beyond the scope of common knowledge and incapable of resolution by lay observation; it requires medical expertise.  The Veteran is a layperson; consequently, his own opinion is not competent evidence in this matter.  See Jandreau, supra.  

The preponderance of the evidence is against the claim of service connection for hypertension, and the appeal in the matter must be denied.


ORDER

Service connection for hypertension, to include as secondary to service-connected diabetes mellitus, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


